



Exhibit 10.1
BRIGHT HORIZONS FAMILY SOLUTIONS INC.
2012 OMNIBUS LONG-TERM INCENTIVE PLAN (THE “PLAN”)
SUB-PLAN FOR U.K. EMPLOYEES (THE “SUB-PLAN”)
This Sub-Plan is a sub-plan of the Plan and has been created and approved in
accordance with the provisions of Section 12 of the Plan. Terms defined in the
Plan shall have the same meanings in this Sub-Plan unless otherwise defined in
this Sub-Plan.
SECTION 1    Definitions. As used in this Sub-Plan and/or any Award agreement
under this Sub-Plan, the following terms shall have the meanings set forth
below.
(a)    “Employer’s NICs” means the amount of secondary Class 1 national
insurance contributions payable in respect of any Award.
(b)    “FPO” means the Financial Services and Markets Act 2000 (Financial
Promotion) Order 2005 of the United Kingdom (as may be amended from time to
time).
(c)    “FSMA” means the Financial Services and Markets Act 2000 of the United
Kingdom (as may be amended from time to time).
(d)    “Group” has the meaning given to that term under FSMA.
(e)    “U.K. Employee” means an employee or former employee of the Company or of
any Affiliate (provided that such Affiliate is a member of the Company’s Group)
who is resident in the United Kingdom.
SECTION 2    Purpose.
(a)    The purpose of this Sub-Plan is primarily to establish a sub-plan under
the auspices of the Plan that will apply to Awards to be made to U.K. Employees.
As a result:
(i)    All Awards to U.K. Employees shall be made under this Sub-Plan;
(ii)    No Awards shall be made under this Sub-Plan to any person other than a
U.K. Employee, and this Sub-Plan shall not apply to any Awards made under the
Plan to any such other person; and
(iii)    Section 5 of the Plan shall be deemed amended accordingly insofar as it
applies to this Sub-Plan.
(b)    The provisions of the Sub-Plan vary from those applicable under the Plan
so as to
(i)    enable the Sub-Plan (and any Awards made or proposed to be made under the
Sub-Plan, and communications concerning those Awards) to take advantage of
certain exemptions available in the United Kingdom from certain prohibitions and
restrictions which might otherwise apply to such grants and communications in
the United Kingdom under the regulatory regime established under FSMA; and





--------------------------------------------------------------------------------





(ii)    take account of United Kingdom tax treatment of the Awards.
(c)    No Award shall be granted under this Sub-Plan unless such Award relates
to a type of investment set out or referred to in Article 60(1) of the FPO.
Section 6 of the Plan shall be deemed amended accordingly insofar as it applies
to this Sub-Plan.
SECTION 3    Interaction with the Plan.
(a)    This Sub-Plan should be read in conjunction with the Plan and is subject
to the terms and conditions of the Plan except to the extent that the terms and
conditions of the Plan differ from or conflict with the terms set out in this
Sub-Plan, in which event, the terms set out in this Sub-Plan shall prevail.
(b)    Subject to the other provisions of this Sub-Plan, the provisions of the
Plan will apply to this Sub-Plan as if references therein to the Plan were
references to this Sub-Plan.
SECTION 4    Taxes.
(a)    Section 6(a)(6) of the Plan shall not apply to this Sub-Plan.
(b)    All Awards under this Sub-Plan shall be subject to applicable United
Kingdom taxes and national insurance contributions. As a condition to grant of
any Award and the delivery, vesting and retention of Stock, cash or other
property under any Award, the Participant shall be required to pay to the
Company or any relevant Affiliate that employs the Participant, or make other
arrangements satisfactory to the Company or the relevant Affiliate to provide
for the payment of, any national, federal, state or local or other taxes, social
security and employee’s United Kingdom national insurance contributions
(“Employment Taxes”) that the Company or the relevant Affiliate is required to
withhold, or in respect of which the Company or the relevant Affiliate is
required to account to any tax authority including HM Revenue & Customs
(“HMRC”), with respect to any income or gains arising or deemed to arise to the
Participant in connection with any Award (including for the avoidance of doubt
in connection with the holding or disposal of any Stock received pursuant to any
Award). The Committee, in its discretion, may permit the satisfaction of such
Employment Taxes by having Stock withheld from delivery with respect to any
Award or by allowing the Participant to tender previously owned shares of Stock,
in each case up to a value that does not exceed the maximum withholding amount
consistent with the applicable Award being subject to equity accounting
treatment under FASB ASC 718. The Company or the relevant Affiliate is
authorised to withhold from (i) any Award made, (ii) any payment relating to an
Award under this Sub-Plan, including from a distribution of Stock, and (iii) any
payroll or other payment to a Participant, the amount of required Employment
Taxes due or potentially payable in connection with any transaction involving an
Award under this Sub-Plan to the maximum extent permitted by law and regulation.
To the extent any amount is withheld by the Company in accordance with this
section, such amount shall either be remitted to the relevant Affiliate on
behalf of the Participant, or deemed to have been so remitted where the amount
is paid to a relevant tax authority on behalf of such relevant Affiliate.
(c)    The Participant may be required as a condition precedent to acquiring any
Stock or exercising any Stock Option to enter into a joint election under
Section 431(1) of the United





--------------------------------------------------------------------------------





Kingdom Income Tax (Earnings and Pensions) Act 2003 for the full disapplication
of Chapter 2 of Part 7 of that Act.
(d)    In accepting any relevant Award the Participant shall, if so required by
the Company and to the extent lawful, agree with and undertake to the Company
and any relevant Affiliate that is a “secondary contributor” in respect of Class
I national insurance contributions payable in respect of the Award (or any Stock
award in connection therewith) that the Company or relevant Affiliate may
recover from the Participant the whole or part of any Employer’s NICs; and the
Participant shall either (A) (if so required the Company) join with the Company
or relevant Affiliate in making an election (in such terms and such form and
subject to such approval by HMRC as provided in paragraph 3B of Schedule 1 to
the Social Security Contributions and Benefits Act 1992) for the whole or part
of any liability of the Company or relevant Affiliate for Employer’s NICs to be
transferred to the Participant, or (B) enter into a joint agreement with the
Company or relevant Affiliate at the time of the Award for the reimbursement by
the Participant to the Company or relevant Affiliate for such Employer’s NICs.
SECTION 5    General.
(a)    The Sub-Plan, and any Awards granted hereunder, shall be governed,
construed and administered in accordance with the laws of the State of Delaware,
without reference to its conflict of laws provisions.
(b)    The terms and conditions provided in this Sub-Plan are severable and if
(despite the provisions of Section 5(a) of this Sub-Plan) any one or more
provisions (or the effect of any such provision) are determined to be illegal or
otherwise unenforceable under any applicable law, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.



